Citation Nr: 1410909	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected coronary artery disease.  

2.  Entitlement to an effective date earlier than July 1, 2011, for the award of additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from determinations issued in June and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  In June 2011, the RO granted entitlement to additional compensation benefits based upon a spouse, effective from July 1, 2011.  In October 2011, the RO denied service connection for erectile dysfunction as secondary to service-connected coronary artery disease (CAD).  

The issue of whether clear and unmistakable error was committed in a January 2007 rating decision by awarding compensation as a single Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless claims files located on Virtual VA and the Veterans Benefits Management System (VBMS) have been considered in this appeal.  

For reasons discussed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

Review of Virtual VA reveals that the Veteran has a temporary claims file located at the RO.  Indeed, letters dated January 2012, June 2012, and August 2013 reflect that a temporary claims file was located at the RO and that the Veteran's attorney was provided a copy of such file.  

It is unclear if the temporary file has been associated with the claims file.  In this regard, Virtual VA also reflects that the RO requested treatment records from Nebraska Heart Institute in May 2012; however, neither the paper nor the paperless claims files contain a response or records from the Nebraska Heart Institute.  

As such, the Board finds that a remand is necessary in order to obtain any temporary file pertaining to the Veteran, as such may contain information or evidence relevant to the claims currently on appeal.

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims on appeal should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




